Name: Regulation (EEC) No 651/71 of the Commission of 29 March 1971 on certain detailed rules for the application of export refunds on oil seeds
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 Official Journal of the European Communities 181 No L 75/16 Official Journal of the European Communities 30.3.71 REGULATION (EEC) No 651/71 OF THE COMMISSION of 29 March 1971 on certain detailed rules for the application of export refunds on oil seeds THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 136/66/EEC1 of 22 September 1966 on the common organisation of the market in oils and fats, as last amended by Regulation (EEC) No 2554/70,2 and in particular Article 28 (3 ) thereof; Having regard to Council Regulation 162/66/EEC3 of 27 October 1966 on trade in oils and fats between the Community and Greece, and in particular Article 8 thereof; Having regard to Council Regulation No 142/67/EEC4 of 21 June 1967 on export refunds on colza, rape and sunflower seeds , as last amended by Regulation (EEC) No 2556/70,5 and in particular Articles 5 (3 ) and (6) thereof; Whereas some of the provisions of Commission Regulation No 284/67/EEC6 of 11 June 1967 on certain detailed rules for the application of export refunds on oil seeds, as last amended by Regulation (EEC) No 1486/69,7 and of Commission Regulation No 901/67/EEC8 of 24 November 1967 on the system of advance fixing of refunds on certain exports of oil seeds , as last amended by Regulation (EEC) No 1801/68 ,9 have been taken over into Commission Regulation (EEC) No 2637/7010 of 23 December 1970 on special detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products ; whereas other provisions of Regulations Nos 284/67/EEC and 901/67/EEC must be adapted to the situation produced by Regulation (EEC) No 2637/70 ; whereas those two Regulations should therefore . be replaced by the provisions which follow ; Whereas, to avoid distortions between the export refund system and the subsidy system provided for in Article 27 of Regulation No 136/66/EEC, the amount of refund should be calculated on the basis of the weight of seed containing the same percentages of moisture and impurities as standard quality seed ; Whereas , to ensure uniform application of the refund system in all Member States, the methods for determining impurities and moisture, together with the techniques used, should be uniform throughout the Community ; Whereas the denaturing for export of seeds harvested within the Community is of no economic interest to traders ; whereas it may therefore be assumed that seeds for export which have been denatured or which show signs of having been denatured have, in whole or in part, been imported ; whereas , to prevent fraudulent practices , these seeds must therefore be excluded from the export refund system ; Whereas, to take particular terms of purchase in certain third countries into account, Article 11 (2) of Regulation (EEC) No 2637/70 prqvides for the period of validity of licences to be extended in respect of exports to those countries ; whereas to ensure that the products in respect of which this extension is granted are in fact those which are exported to those countries, payment of the refund should be subject to proof being furnished that the product has reached its destination ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Oils and Fats ; 1 OJ No 172, 30.9.1966, p. 3025/66. 2 OJ No L 275, 19.12.1970, p . 5 . 3 OJ No 197, 29.10.1966, p. 3393/66. 4 OJ No 125, 30.6.1967, p. 2461/67. 5 OJ No L 275 , 19.12.1970, p . 8 . « OJ No 151 , 13.7.1967, p . 6. 7 OJ No L 186, 30.7.1969, p . 7. 8 OJ No L 287, 25.11.1967, p. 12 . 9 OJ No L 275, 13.11.1968, p. 6. 10 OJ No L 283 , 29.12.1970, p. 15. 182 Official Journal of the European Communities (EEC) No 190/68 1 of 16 January 1968 on the denaturing process for colza and rape seed. HAS ADOPTED THIS REGULATION: Article 1 Article 4 The amount of the export refund shall be calculated on the basis of the weight of exported seeds determined in accordance with the formula set out in the Annex so as to take account of differences between the percentages of moisture and impurities found to exist and those used to define the standard quality for which the target price is fixed . Where Article 11 (2) of Regulation (.EEC) No 2637/70 is applied, the refund shall be paid subject to the condition laid down in Article 5 ( 1 ) of Regulation No 142/67/EEC and upon proof that the product has reached the destination for which the licence was issued . Article 2 Article 5 Regulations Nos 284/67/EEC and 901/67/EEC are hereby repealed. The methods used - for drawing samples, for reducing contract samples to samples for analysis and for determining impurities and moisture shall be uniform throughout the Community. Article 6 Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. The refund shall not be granted in respect of the seeds defined in Article 1 of Commission Regulation This Regulation shall be binding in its entirety and directly applicable in all Member States . ; Done at Brussels, 29 March 1971 . For the Commission The President Franco M. MALFATTI 1 OJ No L 43 , 17.2.1968 , p . 10 . ANNEX Method for calculating the weight of oil seeds 100 - (i + h) = 100  (il + hi) q x in the seeds to be exportedi = impurities |h = moisture J il = impurities j hi = moisture I in standard quality seeds q = quantity of seed to be exported as such x = quantity of seed for which- the amount of the refund is calculated